The petition of the state of Connecticut for certification for appeal from the Appellate Court, 50 Conn. App. 607 (AC 15176), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the defendant was entitled to prevail under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989), on the trial court’s instructions regarding General Statutes § 53a-20, concerning the use of force in defense of premises?
“2. Did the Appellate Court properly conclude that the defendant was entitled to prevail under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989), on the trial court’s instructions regarding the duty to retreat?
“3. If the answer to question one or two is yes, was either such improper instruction harmless in view of *954the affirmance of the defendant’s convictions of two counts of felony murder?”
The Supreme Court docket number is SC 16058.
Susann E. Gill, assistant state’s attorney, in support of the petition.
Lauren Weisfeld, assistant public defender, in opposition.
Decided January 4, 1999